TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-07-00577-CV



                                In re Rodney L. Paramoure



                    ORIGINAL PROCEEDING FROM COMAL COUNTY



                           MEMORANDUM OPINION


              Relator Rodney L. Paramoure filed a motion for temporary relief and a petition

for writ of mandamus. We overrule the motion and deny the petition for writ of mandamus. See

Tex. R. App. P. 52.8(a).




                                           W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Henson

Filed: October 19, 2007